DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: the duplicate “at” in line 8 should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H08-004524 A to Norikawa et al. (Norikawa).
In reference to claim 1, Norikawa discloses an exhaust pipe comprising: a double pipe including: an inner pipe (1, 28; Figs. 1, 2 10) through which exhaust gases pass; and an outer pipe (3, 29) disposed so as to surround an outer circumferential surface of the inner pipe; and a 
In reference to claim 3, Norikawa discloses the exhaust pipe according to claim 1, wherein, at the at least one of the first end or the second end of the double pipe where the retention member is disposed (right side), an inner diameter of the outer pipe at a position where the outer pipe coexists with an opening of the inner pipe is smaller than an inner diameter of the outer pipe in the arrangement area (see Figs. 1, 2, 10).
Claim(s) 1, 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,606,857 A to Harada (Harada)
In reference to claim 1, Harada discloses an exhaust pipe comprising: a double pipe including: an inner pipe (35; Fig. 7) through which exhaust gases pass; and an outer pipe (20, 30) disposed so as to surround an outer circumferential surface of the inner pipe; and a retention member (37) disposed in a gap provided between the outer circumferential surface of the inner pipe and an inner circumferential surface of the outer pipe, wherein the retention member is disposed at least one of a first end or a second end of the double pipe (the “end” is 
In reference to claim 2, Harada discloses the exhaust pipe according to claim 1, wherein, at the at least one of the first end or the second end of the double pipe where the retention member is disposed, an outer diameter of the inner pipe at the opening is larger than an outer diameter of the inner pipe in the arrangement area (see Fig. 7; at 35a, inner pipe 35 is essentially in contact with the outer pipe).
In reference to claim 4, Harada discloses the exhaust pipe according to claim 2, wherein, the at least one of the first end or the second end of the double pipe where the retention member is disposed, the outer diameter of the inner pipe in the arrangement area is larger than an outer diameter of the inner pipe in an area located inside relative to the arrangement area along an axis of the inner pipe (see Fig. 7; inner pipe 35 tapers inwardly toward the right of the figure, which is “inside” relative to the end at the flange).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norikawa as applied to claim 1 above, and further in view of WO 2017/126508 A1 to Higashino et al. (Higashino). Since Higashino was originally published in Japanese, equivalent document US 2018/0266301 A1 was relied upon for the basis of this rejection.
In reference to claims 5 and 6, Norikawa discloses the exhaust pipe according to claim 1, but fails to explicitly disclose resonance pipes. However, Higashino discloses a similar exhaust pipe including an inner (11; Figs. 5, 9) and outer (13) pipe and a retention member (53) wherein the retention member is disposed at either an upstream or downstream end of the double pipe in a flow direction of the exhaust gases (par. 0030), wherein resonance pipes (17B) are formed on an upstream or downstream side (again, see par. 0030) of the double pipe in the flow direction of the exhaust gases, and wherein a resonance chamber (17A) is formed between the retention member and the resonance pipes. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the resonance pipes disclosed by Higashino into the exhaust pipe of Norikawa. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Higashino teaches that the arrangement advantageously provides for an enhanced muffling effect (par. 0009).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: DE 2220921 B1 appears to also anticipate at least claims 1, 2, 4 and JP H06-299848 A appears to also anticipate at least claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
28 March 2022